Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 29, 2016

                                    No. 04-16-00420-CV

                     BARBARA TECHNOLOGIES CORPORATION,
                                  Appellant

                                              v.

                     STATE FARM LLOYDS and Christopher Blalock,
                                   Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10997
                          Honorable Renée Yanta, Judge Presiding


                                       ORDER

        Appellant’s motion for extension of time to file a reply brief is GRANTED. Appellant’s
reply brief is due February 8, 2017. No further extensions will be granted.




                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court